                Case 2:18-cv-01543-RAJ Document 21 Filed 10/26/18 Page 1 of 3



 1                                                                   The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10                             FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
11
     BOMBARDIER, INC.,                )
12                                    ) NO. 2:18-cv-1543 RAJ
                Plaintiff,            )
13                                    )
             v.                         NOTICE OF APPEARANCE OF
                                      )
14
                                      )
     MITSUBISHI AIRCRAFT CORPORATION, ) COUNSEL
15   et al.,
                                      )
16              Defendants.           )
                                      )
17
     TO:              All Parties and Attorneys of Record;
18
     AND TO:          Clerk of the Court:
19

20           PLEASE take notice that Defendant AEROSPACE TESTING ENGINEERING &

21   CERTIFICATION INC. without waiving objections as to improper service or jurisdiction, enter

22   its appearance herein by the undersigned attorneys of record. Service of all further pleadings,
23   notices, documents or other papers herein, exclusive of process, may be had upon said Defendant
24
     by serving the undersigned attorneys at the address below stated.
25
     ////
26
     ///
27

28                                                                            KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
                                                                              Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 1                                             Main: (206) 223 1313
     #1207043 v1 / 45898-028                                                          Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 21 Filed 10/26/18 Page 2 of 3



 1           DATED this 26th day of October 2018.
 2
                                               s/ Mark A. Bailey
 3                                             Mark A. Bailey, WSBA #26337
                                               KARR TUTTLE CAMPBELL
 4                                             701 Fifth Avenue, Suite 3300
                                               Seattle, WA 98104
 5                                             Telephone: 206-223-1313
                                               Facsimile: 206-682-7100
 6                                             Email: mbailey@karrtuttle.com
                                               Attorneys for Defendant Aerospace Testing
 7                                             Engineering & Certification Inc.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                                         KARR TUTTLE CAMPBELL
                                                                          701 Fifth Avenue, Suite 3300
                                                                           Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 2                                          Main: (206) 223 1313
     #1207043 v1 / 45898-028                                                       Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 21 Filed 10/26/18 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I caused

 5   a true and correct copy of the foregoing Notice of Appearance of Counsel, to be served upon all

 6   parties in the following manner:

 7           ✓ Via E-Service (Court’s Website)

 8   Brian F. McMahon, WSBA #45739                       Mary Z. Gaston, WSBA #27258
     John D. Denkenberger, WSBA #25907                   Perkins Coie LLP
 9
     Christensen O'Connor Johnson & Kindness             1201 3rd Avenue, Suite 4900
10   1201 Third Avenue, Suite 3600                       Seattle, WA 98101-3099
     Seattle, WA 98101-3029                              Phone: 206-359-8000
11   Phone: 206-682-8100                                 Fax: 206-359-9000
     Fax: 206-224-0779                                   Email: mgaston@perkinscoie.com
12   Email: brian.mcmahon@cojk.com                       Attorneys for Mitsubishi Aircraft
13           denkenj@cojk.com                            Corporation America, Inc.
     Attorneys for Plaintiff
14

15           I declare under penalty of perjury under the laws of the State of Washington that the
16   foregoing is true and correct, to the best of my knowledge.
17           Dated this 26th day of October 2018 at Seattle, Washington.
18
                                                  /s/ Sherelyn Anderson
19                                                Sherelyn Anderson
                                                  Legal Assistant
20

21

22

23

24

25

26
27

28                                                                             KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 3                                               Main: (206) 223 1313
     #1207043 v1 / 45898-028                                                            Fax: (206) 682 7100
